Citation Nr: 1101679	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for intervertebral disc extrusion with radiculopathy of L4-L5 and 
L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 through 
November 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and June 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After a thorough review of the Veteran's claims file, the Board 
concludes that the issues of entitlement to initial evaluations 
greater than 10 percent for intervertebral disc extrusion with 
radiculopathy at L4-L5 and L5-S1 and left lower extremity 
radiculopathy must be remanded for additional development and 
consideration.

Review of the Veteran's claims file reflects that it does not 
contain a complete record upon which to decide the Veteran's 
claims, as all of the rating decisions pertinent to the Veteran's 
claims have not been associated with his claims file.  
Specifically, a July 2007 statement of the case with regard to 
the Veteran's intervertebral disc extrusion with radiculopathy 
claim indicates that a de novo review was performed in June 2007 
based on all of the evidence of record, and that a 100 percent 
temporary total evaluation was assigned based on convalescence 
for back surgery from May 2007 through August 2007.  Similarly, a 
March 2008 statement of the case with regard to the Veteran's 
claim for entitlement to an initial evaluation greater than 10 
percent for left lower extremity radiculopathy indicates that the 
Veteran was awarded service connection for left lower extremity 
radiculopathy by a June 2007 rating decision.  Nevertheless, 
review of the claims file shows only one page of the June 2007 
rating decision which presumably granted service connection for 
left lower extremity radiculopathy and awarded a temporary total 
disability evaluation for intervertebral disc extrusion with 
radiculopathy.  Thus, the RO must associate with the claims file 
the entire June 2007 rating decision, and also ensure that all 
other procedural actions and evidence relevant to the Veteran's 
claims has been associated with the claims file.

In addition, VA examinations addressing the severity of the 
Veteran's intervertebral disc extrusion with radiculopathy and 
left lower extremity radiculopathy are warranted in this case.  
VA's duty to assist also includes providing a new medical 
examination when a veteran asserts or provides evidence that a 
disability has worsened and the available evidence is too old for 
an adequate evaluation of the current condition.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that 
the Board should have ordered a contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also 38 C.F.R. § 3.326(a).  Although a VA 
examination was provided in August 2007 which addressed the 
severity of the Veteran's intervertebral disc extrusion with 
radiculopathy, the clinical findings of that examination report 
are now over 3 years old.  Further, in various statements, the 
Veteran indicated that his intervertebral disc extrusion with 
radiculopathy symptoms may have worsened since his last VA 
examination.  In an October 2007 notice of disagreement, he 
disagreed with the August 2007 VA examiner's findings, noting 
that he had limitation of motion and functional impairment during 
flare-ups; that he had fatigability, lack of endurance, and loss 
of function; that he had pain and stiffness with repetitive 
motion; and that he had trouble performing his job duties.  He 
also reported that the August 2007 VA examination was performed 
on one of his "better days," and that he would not be able to 
perform as well on other days.  In February 2008, he reported 
that he started working in October 2007, and that his back pain 
has increased since that time.  Further, he noted additional 
trouble standing, bending, and lifting.  The Board also observes 
that the Veteran has not been provided with a VA examination 
addressing the severity of his service-connected left lower 
extremity radiculopathy.  Thus, the RO must provide the Veteran 
with VA spine and neurological examinations in order to determine 
the current severity of his intervertebral disc extrusion with 
radiculopathy and left lower extremity radiculopathy. 

Last, the most recent medical treatment records in the Veteran's 
claims file are from March 2008.  The RO must request that the 
Veteran identify all medical providers who have treated him for 
his intervertebral disc extrusion with radiculopathy and left 
lower extremity radiculopathy since March 2008, and obtain copies 
of all treatment records from the identified medical providers.  
The RO must also obtain all updated VA treatment records since 
March 2008 pertinent to the Veteran's disorders which have not 
been associated with the claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain all rating decisions 
and procedural actions relevant to the 
Veteran's claims, to include a complete copy 
of the June 2007 rating decision, and 
associate them with the Veteran's claims 
file.  The RO must also ensure that all 
evidence relevant to the Veteran's claims has 
been associated with the claims file.  All 
efforts to secure this evidence must be 
documented in the claims file.  

2.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his service-
connected intervertebral disc extrusion with 
radiculopathy and left lower extremity 
radiculopathy since 2008.  The RO must then 
obtain copies of the related medical records 
that are not already in the claims folder.  
Whether or not the Veteran responds, the RO 
must obtain all updated VA treatment records 
pertaining to the Veteran's disorders which 
are not currently associated with the claims 
file; specifically, the RO must obtain all VA 
treatment records since March 2008.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

In compliance with 38 C.F.R. § 3.159(c)(2), 
the RO must make as many requests as are 
necessary to obtain the VA treatment records 
and shall not end its efforts to obtain those 
records unless the RO concludes that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  The RO must also make reasonable 
efforts to obtain any private medical 
treatment records identified by the Veteran 
as required by 38 C.F.R. § 3.159(c)(1).  If, 
after all procedurally appropriate actions to 
locate and secure the VA treatment records 
and private medical treatment records have 
been made and the RO concludes that such 
records do not exist, that further efforts to 
obtain the VA treatment records would be 
futile, or that reasonable efforts to obtain 
the identified private medical treatment 
records have been conducted, the RO must make 
a formal finding to that effect.  The RO must 
also provide the Veteran and his 
representative with a proper notice that 
includes (a) the identity of the specific 
records that cannot be obtained, (b) an 
explanation as to the efforts that were made 
to obtain those records, (c) a description of 
any further action to be taken by VA with 
respect to the claims, and (d) notice that 
the Veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 
3.159(e).  The Veteran and his representative 
must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded 
a VA examination to determine the current 
severity of his service-connected 
intervertebral disc extrusion with 
radiculopathy at L4-L5 and L5-S1.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination, and the 
examiner must state that such were reviewed.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, and 
clinical findings, in detail.

The examiner must state whether there is any 
evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
active range of motion of the Veteran's 
thoracolumbar spine in degrees, noting by 
comparison the normal range of motion of the 
thoracolumbar spine.  If pain on motion of 
the thoracolumbar spine is shown, the 
examiner must state at what degree the pain 
begins.  The same range of motion studies 
must then be repeated after repetitions and 
after any appropriate weight-bearing 
exertion.  The examiner must also state 
whether there is weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected intervertebral disc 
extrusion with radiculopathy.  Finally, an 
opinion must be stated as to whether any pain 
found in the thoracolumbar spine could 
significantly limit functional ability during 
flare-ups or during periods of repeated use, 
noting the degree of additional limitation of 
motion due to pain on use or during flare-
ups.

The examiner must also report any associated 
neurological complaints or findings 
attributable to the Veteran's service-
connected intervertebral disc extrusion with 
radiculopathy, including any radiating pain 
to the lower extremities.  If necessary to 
evaluate the complaints, nerve conduction 
studies and/or electromyography studies must 
be conducted.  The specific nerve(s) involved 
must be identified.  If incomplete paralysis 
is found, the examiner must state whether the 
incomplete paralysis is best characterized as 
mild, moderate, or severe; with the provision 
that wholly sensory involvement should be 
characterized as mild, or at most, moderate.  
Any neurologic abnormalities associated with 
the Veteran's intervertebral disc extrusion 
with radiculopathy, including, but not 
limited to, bowel or bladder impairment, must 
be reported.  With regard to the Veteran's 
intervertebral disc extrusion with 
radiculopathy, the examiner must state 
whether the Veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71, and the frequency and total 
duration of such episodes over the course of 
the past 12 months.

Finally, the examiner must provide an opinion 
as to whether the Veteran's subjective 
reports of his symptoms are consistent with 
the objective clinical findings and must 
describe functional limitations resulting 
from the Veteran's intervertebral disc 
extrusion with radiculopathy.

A complete rationale for all opinions must be 
provided.  If any of the requested opinions 
cannot be made without resort to speculation, 
the examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

4.  The Veteran must also be scheduled for a 
VA neurological examination to ascertain 
current severity of his left lower extremity 
radiculopathy.  The examiner must provide 
commentary as to all symptoms shown upon 
examination that are related to his service-
connected left lower extremity radiculopathy, 
to include whether there is complete or 
incomplete paralysis of the sciatic nerve.  
If there is incomplete paralysis, the 
examiner must state whether such paralysis is 
mild, moderate, moderately severe, or severe 
with marked muscular atrophy.  The VA claims 
files must be made available to and reviewed 
by the examiner.  All indicated tests and 
studies must be accomplished.  The report 
prepared must be typed.

5.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for the aforementioned examination(s), 
documentation must be obtained which shows 
that notice scheduling the examination(s) was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

6.  The RO must review the examination 
reports to ensure that they are in complete 
compliance with the directives of this 
Remand.  If either of the reports are 
deficient in any manner, the RO must 
implement corrective procedures at once.

7.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
Veteran's claims must be readjudicated.  If 
any of the benefits sought on appeal remain 
denied, the Veteran and his representative 
must be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


